DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2020-0135928, filed on 10/20/2020 in Korea.

Information Disclosure Statement
The IDS filed on 08/31/2021 has been considered and made of record.

Oath/Declaration
The oath/declaration filed on 08/31/2021 is acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 10, 15-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim [US 2020/0205305].
Regarding claim 1, Kim discloses a position adjustment device (100, figures 1-7) for a display module (20, figure 1), the position adjustment device comprising:
a first direction control module (500 & 450, figures 1 and 5) comprising a first stage to which a display module (20, figures 1 and 5) is fixable, the first stage being movable in a first direction (Z, a first direction, figures 1, 5, 6A-6B and 7A-7B);
a second direction control module (300, figures 3 and 5) coupled to the first direction control module and comprising a second stage movable in a second direction (X, a second direction, figures 1 and 8-10) perpendicular to the first direction, and a first controller (320, figure 5) coupled to the second stage; and
a third direction control module (200, figures 3 and 8-10) coupled to the second direction control module and comprising a third stage (figures 3-5) movable in a third direction (Y, a third direction, figures 1 and 5-10) perpendicular to the first direction and crossing the second direction, and a second controller (230, figure 3) coupled to the third stage.
Regarding claim 2, Kim discloses wherein the first direction control module further comprises a coupling screw (410 & 430, figures 3 -6) protruding from a first surface of the first stage to the second stage and comprising a plurality of first thread crests (figures 3-7A-7B).
Regarding claim 3, Kim discloses wherein the first stage comprises a second surface (figures 3-7B) opposite to the first surface and comprising a fixing groove (a cavity of element 500, figures 3-7B) to which the display module (20, figures 5 and 6A-7B) is fixable.
Regarding claim 5, Kim discloses wherein the second stage comprises a first coupling hole (a plurality of threaded holes disposed on the second direction control module 300, figure 3) in which a plurality of first thread roots (320, figure 3) coupled to the first thread crests is defined and a second coupling hole (a plurality of threaded holes are opposite the first coupling hole, figure 3) to which the first controller is coupled.
Regarding claim 10, Kim discloses wherein the coupling screw of the first stage is rotatably coupled to the second stage, and the first stage is rotatable by rotation of the coupling screw to move in the first direction (430, figures 6A-6B and 7A-7B).
Regarding claim 15, Kim discloses wherein the first controller (320, figures 3 and 5) is rotatably coupled to the second stage, and the second stage is movable in the second direction (X, figures 8-10) by rotation of the first controller.
Regarding claim 16, Kim discloses wherein the second controller (230, figure 3) is rotatably coupled to the third stage, and the third stage is movable in the third direction (Y, figures 8-10) by rotation of the second controller. 
Regarding claim 19, Kim discloses a display device (figures 1-10) comprising: 
a display module (20, figures 1 and 5-10) configured to display an image to a front side; 
a cabinet (470, figures 2-4 and 9-10) to which the display module is fixed; 
an assembly member (100, figures 2-10) on a rear surface of the display module; and
a display module position adjustment device coupled to the assembly member and fixed inside the cabinet, the display module position adjustment device comprising:
a first direction control module (500 & 450, figures 1 and 5) comprising a first stage to which a display module (20, figures 1 and 5) is fixable, the first stage being movable in a first direction (Z, a first direction, figures 1, 5, 6A-6B and 7A-7B);
a second direction control module (300, figures 3 and 5) coupled to the first direction control module and comprising a second stage movable in a second direction (X, a second direction, figures 1 and 8-10) perpendicular to the first direction, and a first controller (320, figure 5) coupled to the second stage; and
a third direction control module (200, figures 3 and 8-10) coupled to the second direction control module and comprising a third stage (figures 3-5) movable in a third direction (Y, a third direction, figures 1 and 5-10) perpendicular to the first direction and crossing the second direction, and a second controller (230, figure 3) coupled to the third stage.
Regarding claim 20, Kim discloses wherein the cabinet comprises an opening (figures 2-3) through which portions of the first and second controllers of the display module position adjustment device are exposed.

Allowable Subject Matter
Claims 4, 6-9, 11-14 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claim 4 discloses the combination features of “wherein the first stage comprises a third surface connecting the first surface and the second surface and comprising a plurality of concave-convex portions defined therein.”  These features, in conjunction with other features, as claimed in the combination features of the claims 3, 2 and 1, were neither found to be disclosed, nor suggested by the prior art of records.  
 	The claim 6 discloses the combination features of “wherein the first controller comprises a first portion coupled to the second coupling hole, a second portion coupled to the third stage, and a third portion exposed to an outside to be operated by a user.”  These features, in conjunction with other features, as claimed in the combination features of the claims 5, 2 and 1, were neither found to be disclosed, nor suggested by the prior art of records.  Claims 7-9 depend on the allowed claim 6.
 	The claim 11 discloses the combination features of “wherein the third stage comprises a first contact portion making contact with the second controller and a through hole to which the first controller is coupled.”  These features, in conjunction with other features, as claimed in the claim 1, were neither found to be disclosed, nor suggested by the prior art of records.  Claims 12-14 depend on the allowed claim 11.
 	The claim 17 discloses a feature of “wherein the first controller is arranged in a same direction as the second controller.”  This feature, in conjunction with other features, as claimed in the claim 1, were neither found to be disclosed, nor suggested by the prior art of records.  
 	The claim 18 discloses the combination features of “a first case between the first direction control module and the second direction control module; a second case coupled to the first case and arranged between the second direction control module and the third direction control module; and a third case coupled to the second case and arranged under the third direction control module.”  These features, in conjunction with other features, as claimed in the claim 1, were neither found to be disclosed, nor suggested by the prior art of records.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dewaele et al. [US 2022/0022330] disclose alignment for tiles of tiled display;
Ahn [US 2020/0103068] discloses gap adjusting device of multi-display and multi-display having the same; and
Seo et al. [US 2018/0124932] disclose display apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hung S. Bui/
Primary Examiner, Art Unit 2841
12/03/2022